DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 12-28 in the reply filed on 04/23/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not distinct.  This is not found persuasive because the subcombination has utility by itself.  It is already a hydrogen release system where hydrogen is expelled from hydrolysis via hydride and then more hydrogen is released from the hydroxide.  The combination does not require the particulars of the subcombination as claimed because the combination does not require a hydride or even aluminum.  Independent claim 12 requires hydroxide generation but does not require hydride being present or even aluminum that would react with the hydroxide, as required by claim 1.  Hydrolysis using a hydride is essential in the subcombination and is not required by the combination. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4-23-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, “and a hydroxide” is new matter that has no support in [0060] pointed to by applicant since only calcium hydroxide, Ca(OH)2, is recited there as the hydroxide.  There is no support for recitation of generating any hydroxide other than calcium hydroxide.
In claim 13, “and wherein the hydroxide reacts with the aluminum generating additional hydrogen gas” is new matter that has no support in [0060] pointed to by applicant since only calcium hydroxide, Ca(OH)2, is recited there as the hydroxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. “Development of hydrogen storage for fuel cell generators II: utilization of calcium hydride and lithium hydride”, in view of Sugita et al. US 2008/0251753. 
Regarding claims 12 and 13, Kong teaches a system for hydrogen storage using calcium hydride and water vapor (Abstract). The reference discloses a reactor configuration in Fig. 1. The reference teaches a cylindrical mesh for containing the hydride and an outer cylindrical mesh placed around the inner mesh to catch a hydroxide reaction product (Pg. 206, left column, first para). The Figure is shown below: 
[AltContent: textbox ([img-media_image1.png])]
The reference shows a glass bottle that is considered as the tank of claim 12. The reference further shows inlet and outlet holes where water comes in and hydrogen leaves. The reference shows water coming into the reactor. The reference shows at the water inlet a tube that adds water into the reactor (See Fig. 1 and Pg. 206, right column, first para “water in excess…was added”). Further the reference shows in Fig. 1 a second tube that exits hydrogen out of the reactor. This tube has an opening connected to the reactor and a second opening at the opposite end where hydrogen exits. The reference highlights in this figure an inner mesh containing the hydride. The hydride reacts with hydrogen to release hydrogen and hydroxide (Pg. 206, left column, first para). The reference also highlights how the produced hydrogen from the second tube is captured in a water trap collection. The reference teaches charging the hydride (considered as the fuel mixture). 
The difference between the invention of Kong and that of claim 12 is that claim 12 requires a pump for pumping water and a fuel mixture instead of a single component fuel. The reference only uses a hydride fuel without other components that would indicate a fuel mixture. 
Sugita et al. teaches a hydrogen generation from hydrolysis with aluminum (Para [0001]). The hydrogen generating composition of Sugita containing an alkaline inorganic compound and aluminum particles (Para [0017]). In one embodiment the reference teaches that the alkaline inorganic compound has calcium hydroxide (Para [0021]). The reference also teaches that the calcium hydroxide is produced within the system first before being reacted with aluminum to make hydrogen (Para [0034] and [0035]). During the experiment the reference teaches that water is supplied with a pump or a micropump (Para [0036]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include aluminum in addition to the calcium hydride in the invention of Kong. One would be motivated to do so because the aluminum combines with the calcium hydroxide and water to make more hydrogen (See Sugita Para [0035]). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP §2144.07). 
Additionally, at the time of filing it would have been obvious for a person of ordinary level of skill in the art to include a pump to move the water in the invention of Kong. One would be motivated to do so to supply the water as taught by Sugita Para [0036]. 
Regarding claim 14, the Sugita reference teaches (Para [0034]) the hydroxide reaction as:
[AltContent: textbox ([img-media_image2.png])]
This indicates that the ratio of Ca(OH)2 to Al is 3:2 or 1.25. Since the ratio of CaH2 to Ca(OH)2 is 1:1. The theoretical ratio of CaH2 to Al would be 1.25 as well. 
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use calcium hydroxide to Al in a ratio of 1.25. One would be motivated to do so because this would use all the calcium without leaving residual hydroxide as seen in the reaction of Sugita. 
Regarding claim 21, the Kong et al. reference teaches using a fuel cell to produce energy using the hydrogen supplied from the hydrogen generation device (Pg. 205, right column, second para). The hydrogen produced is supplied to the fuel cell (See Table 1 mol/kg hydride/s). This indicates that the hydrogen is forwarded from the second tube to the fuel cell. 
Regarding claim 26, the reference of Sugita teaches using a syringe pump (Para [0036]). 

Claims 15, 16, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. “Development of hydrogen storage for fuel cell generators II: utilization of calcium hydride and lithium hydride”, in view of Sugita et al. US 2008/0251753 as applied to claims 12-14, 21, 26 and 28 above, and further in view of Iftime et al. US 2016/0365589.
Regarding claims 15 and 18, the Kong reference does not teach encapsulation of the fuel mixture. 
Iftime et al. teaches a hydride based fuel generation system designed to supply hydrogen to hydrogen energy generators such as fuel cells and hydrogen based internal combustion engines, which in turn supplies power (Para [0024]). The reference teaches that the hydride contacts a supply of water which initiates a chemical reaction to generating hydrogen gas (Para [0035]). The reference further teaches that the hydride is in cured with a polymer and encapsulated (Para [0025]). The polymer encapsulant has a portion that permits water into it by dissolving segments of the polymer (Para [0065]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to encapsulate the hydrogen generating fuel of Kong with a water soluble polymer such as the one in Iftime. One would be motivated to do so in an effort to protect the fuel during transport and still permit the fuel to produce hydrogen because a portion of the polymer is water soluble. 
Regarding claim 16, the Iftime reference teaches encapsulating the hydride fuel material but does not teach encapsulating a second fuel such as aluminum in a second capsule. 
However, it would have been obvious to separately encapsulate the aluminum of Sugita. One would be motivated to coat the aluminum as well because this would separate the hydride from the aluminum.  
Regarding claim 28, the Kong reference shows a valve on the first tube that allows water to come into the reactor (See Fig. 1). The reference does not show a valve on the second tube. 
However, at the time of filing it would have been obvious for a person of ordinary level of skill in the art to regulate hydrogen and prevent backflow of hydrogen by creating one-way flow (See Iftime Para [0071]). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. “Development of hydrogen storage for fuel cell generators II: utilization of calcium hydride and lithium hydride”, in view of Sugita et al. US 2008/0251753 as applied to claims 12-14, 21, 26 and 28 above, and further in view of Eickhoff et al. US 2012/0094196. 
Regarding claim 22, the Kong reference teaches supplying hydrogen to a fuel cell. However, the reference does not teach the details of the fuel cell device itself. 
Eickhoff teaches a power generator which includes a chemical hydride with a fuel cell stack (Abstract). The reference highlights in FIG. 13 a cross section diagram of a hydrogen fuel cell based power generator 1300. This diagram illustrates an example layout for the power generator, illustrating component placement and airflow. Electrical connections are not shown for simplicity. Power management circuitry 1310 and batteries 1315 are shown in the upper left quadrant of the diagram, with a replaceable fuel cartridge 1320 shown in the bottom half of the generator 1300. The fuel cell stack 1325 is shown above the cartridge 1320 with an ambient air inlet indicated at 1330 coupled to the stack via a manifold that is not shown. The air inlet 1330 is the beginning of a flow path the provides oxygen to the fuel cell stack 1325 and then continues on through a first valve 1335 with air inlet 1340, a fan 1345, and a second valve 1350 with air outlet 1355. The flow path then continues on to the fuel cartridge 1320 and is exhausted at air outlet 1360. Not illustrated is a hydrogen outlet coupled via a manifold to the fuel cell stack 1325 (Fig. 13 and Para [0068]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the fuel cell of Eickhoff in the invention of Kong. One would be motivated to do so because substituting equivalents known for the same purpose is obvious (MPEP §2144.06). 
Regarding claim 23, the Eickhoff reference teaches controlling and optimizing water concentration and flow rate (Para [0043]). The reference further teaches a processing unit with a computer and a central processing unit (Para [0075]). Computer processing units have microprocessors. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. “Development of hydrogen storage for fuel cell generators II: utilization of calcium hydride and lithium hydride”, in view of Sugita et al. US 2008/0251753 as applied to claims 12-14, 21, 26 and 28  above, and further in view Kurokawa US 2018/0297842. 
Kong does not teach that hydrogen is applied to skin or a digestive track. 
Kurokawa teaches a method for hydrogen generation where water reacts with an agent to generate hydrogen gas  (Abstract). The water reacts with a hydrogen generating agent such as calcium hydride or aluminum (Para [0024]). The reference recognizes medicinal properties of hydrogen and its application for diseases and disorders including application on skin diseases (Para [0019]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to configure the hydrogen outlet of Kong to apply hydrogen to skin and skin diseases. One would be motivated to do so because applying hydrogen onto skin for skin disease treatment is taught by Kurokawa. Selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07). 

Allowable Subject Matter
Claims 17, 19, 20, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, there is no teaching, disclosure or suggestion from Kong regarding encapsulating the calcium hydride and the aluminum in separate capsules and then separating them within the reactor via a separator.  Nor would it have been obvious to do so. 
Regarding claims 19 and 20, there is no teaching, disclosure or suggestion from Kong regarding creating a slurry of the calcium hydride and the aluminum in a hydrophilic ionic liquid.  Nor would it be obvious to do so. 
Regarding claims 24 and 25, there is no teaching disclosure or suggestion from Kong regarding controlling the flow rate of the water as a function of the listed variables. Nor would it have been obvious to do so. 

Relevant Art
Satoh et al. US 2013/0019757 teaches a generating hydrogen from agents such as hydrides via contact with water (Para [0021]). The reference also mentions using a cover material (a fabric) to create water permeable boundary around the agent (Para [0028]). However, the cover material is not water soluble and the reference does not teach using calcium hydride and aluminum together. Nor does it teach individually encapsulating these two in cover material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736    
                                                                                                                                                                                         
/STEVEN J BOS/          Primary Examiner, Art Unit 1736